Citation Nr: 9915797	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for perforation of the 
tympanic membrane, left ear.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served with the Merchant Marines during World War 
II.  The veteran served on active duty from February 15, 
1942, to May 1943, June 1944 to August 1944, September 1944 
to January 1945, and February 1945 to May 1945.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  

REMAND

The veteran contends, in essence, that he is entitled to 
service connection for perforation of the tympanic membrane, 
left ear, bilateral hearing loss, and tinnitus.  He states 
that his tympanic membrane was perforated when a weapon was 
fired directly over his head during a gun drill at sea.  He 
also reports that he was treated upon his arrival in Scotland 
for a ruptured ear drum.  As a preliminary matter, the Board 
observes that the veteran served in the United States 
Merchant Marine during World War II on several vessels, 
including the West Gotonska, from February 15, 1942, to May 
12, 1943.  

A hearing was held before a member of the Board in February 
1999.  He testified that in July 1942, as a result of a 3-
inch gun being fired directly over his head, while aboard the 
"Gotonska," he lost his hearing.  He stated that he was 
treated at a clinic in Scotland where he was told he had a 
perforated eardrum.  He testified that he did not received 
medical treatment on board the vessels on which he served.  
The veteran noted that he initially received treatment for 
his hearing loss residuals in 1991 at the Tulane University 
Medical Center (Tulane).  He added that a physician at Tulane 
told him that his current hearing-related problems were 
"probably related" to his acoustic trauma experienced in 
service.  The veteran also testified that following his 
service separation he continued working at sea until 1959, 
and that he had not been exposed to acoustic trauma after 
World War II.  The RO has been unsuccessful in obtaining the 
treatment records from the medical facility in Scotland.

The Board finds that the veteran's testimony describing the 
inservice acoustic trauma is consistent with duties required 
on a Merchant Marine vessel.  The Board finds that additional 
development is warranted.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any VA and private 
medical records, including the Tulane 
University Medical Center, pertaining to 
treatment for the disabilities in issue 
since his release from active duty. The 
RO should notify the veteran that he may 
submit additional evidence, to include 
medical records, and argument in support 
of his claims.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

2.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in ear disorders to determine 
the nature, severity, and etiology of any 
hearing loss residuals of a perorated 
left tympanic membrane, and tinnitus.  In 
addition to an audiological examination, 
any other testing deemed necessary should 
be performed.  The examiner should elicit 
a detailed history from the veteran of 
noise exposure during service and since 
his release from service.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render any 
opinion as to whether it is as likely as 
not that the hearing loss, residuals of a 
perorated left tympanic membrane, and 
tinnitus (if diagnosed) are related to 
the veteran's miliary service, to include 
in service acoustic trauma. A complete 
rational for any opinion expressed should 
be included in the examination report.

3.  The RO should reajudicate the issues 
in appellate status.

If any benefit sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The veteran 
need take no action unless he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


